Per Curiam.
The plaintiff’s argument proceeds upon a misconception of the provisions of the bond. The bond indemnifies the insured against “ the direct loss * * * of any money or securities * * * held by the insured * * * as bailee, trustee or agent, and whether or not the insured is liable therefor * * * through any dishonest act, wherever committed, of any of the employees.” In other words, the indemnity is against the loss of property, though it is the property of others, resulting from the dishonesty of its employees. So far as appears, that loss occurred before the execution of the defendant’s bond and is, therefore, not included within its provisions.
The judgment should accordingly be affirmed, with costs.
Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.
Judgment unanimously affirmed, with costs.